Adams, P. J.:
Upon the foregoing somewhat complicated state of facts the learned trial court, after holding as matter of law that the plaintiff was not a co-employee of the defendant’s servants, submitted three questions of fact to the jury, at the same time virtually instructing them that if they answered either one of them in the affirmative they might return a verdict in favor of the plaintiff, provided they also found that he was free from contributory negligence.
These questions, although not reduced to writing, were substantially as follows, viz.: (1) Was the defendant negligent because of the failure of its employees on engine 556 to observe and heed the switchman’s warning flag in time to have avoided the collision ? (2) Did the omission of these same employees to send back a flagman as required by the defendant’s rule 99, provided it was found that this rule Avas applicable to the circumstances of the case* con- *404. stitute negligence on the part of the defendant ? and (3) was the failure of the employees on the engine coming: south to' send forward a warning flagman when that, engine crossed over onto the east-bound track in order to avoid the wreck, a negligent omission •which was-in afiy sense a proximate cause of the. accident ?
' As the verdict was - a. general one it may be assumed for the purposes'of this review that each of these questions was, answered' in the affirmative and such being the case, it becomes important to determine’to what extent the verdict was warranted by. the evidence in the case. ■
It is. to be noted that each of these: questions assumes the existence of certain facts; and it will probably not be denied that such an assumption was one which the trial court had a perfect fight- to indulge, for it appears without contradiction that O’Neill, theswitchman, did wave a red flag as a signal of danger in front of-engine 556, which had' it been seen and heeded would probably have had the effect' to avert the accident^ and' it is equally well established that, the employees on that, engine,, as well as the one going south, did not send forward a warning flagman, although the defendant’s rule 99 required that in case of an accident or obstruction “ the flagman must immediately go back with danger signals to stop any train moving in the same direction * *• * (or) if the accident or obstruction occurs upon single track and it becomes necessary to protect the front of the train, or if any other track is obstructed, the fireman must go forward and use the sanie precautions. If the fireman is unable to leave the-engine, the front brakeman must be sent in his place.” '
With these facts uncontroverted it is by no means difficult to reach the conclusion that they establish actionable negligence upon ■ the part of- the defendant, provided the persons who failed of their duty did not bear the relation of coservants to the plaintiff, and -thus we are brought to the first question which is the subject of -serious dispute.
As'has already been Stated, the defendant was the-owner and in the absolute control of the-Belt Line road, and it was also the lessee of the West Shore road, which latter road, by some, arrangement existing between it and the defendant, had the right to run its freight trains on the Belt Line from -Buffalo to Suspension Bridge *405but it is conceded that from the time of entering upon the Belt Line its train crews, including engineers, firemen, conductors and brakemen, were subject to the orders of the division superintendent in charge of the defendant’s western division, and also subject to. exclusion from the road by like authority. These employees were also controlled by the defendant’s rules after entering upon the Belt Line, and in the operation of their trains thereon they were in no way subject to the orders of the West Shore superintendent or division superintendent. Upon the other hand, however, the superintendent, division superintendents, trainmasters and all other officials, except the president and other general officers, and all their immediate subordinates engaged in the operation of the West Shore road, were different individuals from the corresponding officials engaged in the operation of the defendant’s road; the operating-employees were employed and selected exclusively by the West Shore officials, who directed them in the manner of the performance of their duties and exercised absolute control over their action while they were upon the West Shore road; and at the time the accident occurred the last-named road had a separate and distinct freight and transportation department; and all its rolling stock, including cars and engines, were designated by separate markings and were Used exclusively for the business of that road. • It also had its own freight and passenger stations; kept separate and distinct books of account and its business was conducted and its road operated under a system of rules different from those promulgated by the defendant. In these circumstances we think the learned trial court was entirely correct in holding as matter of law that the plaintiff was not a coservant of the defendant’s switchman or of its employees in charge of engine 556.
It has. long been the settled law in this country, as well as in England, that a master is not liable to his servant for the negligence of a fellow-servant, unléss he himself has been negligent in the selection of his servant or in retaining him after notice of his incompetency, for such negligence is one of the risks assumed by a servant when he enters upon his employment. ' But while the existence of this rule is now denied by no one, it - is sometimes difficult to determine the exact scope and definition of the word “ fellow-servant.” Generally speaking it may be said to be one who serves and is under *406the control of the same master as another servant engaged in the same common pursuit. (S. & R. Beg, § 100; Wood Mast. & Se'rv. [2d ed.] § 435.) '
Both of these elements must, however, exist, for if two men are engaged in a common pursuit under the management of different individuals, or in different pursuits under the control and management of the same individual,, they are not coservants. There must be unity of contract as well as unity of occupation; and applying • this test to the present case it fully demonstrates, as we believe, the ■ correctness of the ruling of the trial court, for while the plaintiff •.and the engineer and fireman of engine 556 were engaged in the same general occupation they were not under the absolute control .of .the same ‘master, even when upon the Belt Line road. The plaintiff was under the immediate direction of the defendant’s division superintendent from the moment his train reached the Belt Line, it is true, but he still remained in the service of, the West Shore Cdmpany, and tne defendant’s superintendent could not have discharged him therefrom had he refused to submit" himself to the latter’s direction.
In this connection another, and, possibly, a still more satisfactory test suggests itself. Suppose the engineer of the plaintiff’s train had been .in the habit of running his engine in a negligent or reek-. less manner over the Belt Line road, or. had in some other respect habitually so conducted himself while upon that road as to render him unsafe and unfit to manage his engine, and notice of this fact had been given to the defendant’s division superintendent. Can it be said that the plaintiff, upon this state of facts, would have any standing in court in an action against the West Shore Company for injuries resulting from the engineer’s negligence in the absence of . similar notice to that company i
But, without indulging further in illustrative discussion, it may be .said byway of conclusion, so-far as the particular point now under consideration is. concerned, that while the facts of this case are in . some respects unlike those of any other to which our attention has been directed, the .distinction' is not so marked as to take the case out of the rule which has long obtained in this State, viz., that the employee of one railroad company who, in the course of his employment, is obliged to run over the lines of another company, and while *407so engaged to subject himself to the orders of the latter company, is not thereby precluded from recovering damages from such latter company for injuries sustained in consequence of the negligent acts of its employees. (Smith v. N. Y. & R. R. R. Co., 19 N. Y. 127; Sullivan v. Tioga R. R. Co., 44 Hun, 304; affd., 112 N. Y. 643; Tierney v. S., B. & N. Y. R. R. Co., 85 Hun, 146.)
Thus far in the consideration we have given to the case we have had in mind the first two propositions submitted to the jury by the trial court, but when we come to consider the third a different and more serious question presents itself.
In his principal charge to the jury the learned trial justice stated that, instead of submitting any general questions of negligence, he should require answers to three specific questions, and after stating the first and second in substantially the language hereinbefore mentioned, added: “ And, thirdly, was it (the defendant) negligent because its servants permitted engines to run southerly on this east track without giving warning of their approach ? ”
To the portion of the charge just quoted an exception was duly taken by the defendant’s counsel, who subsequently requested the court to charge “ that if the sole act of negligence in this case, which caused or contributed to this injury, was the failure of the train coming south upon the east-bound track to send a signal ahead of the train so as to prevent its coming into such close contact with engine 556, that the plaintiff cannot recover.”
This request was refused, and to such refusal another exception was also taken. These two exceptions, it is insisted, present reversible error, and, therefore, they demand our serious consideration.
In view of the conclusion which we have already reached as to the liability of the defendant for the negligent acts of its servants, no difficulty would arise respecting the third question submitted to the jury, did it rest upon the same basis as the other two, that is, did it appear that there was evidence in the case which would justify the finding that the engine referred to by the trial justice belonged to and was under the control and management of the defendant’s servants. But unfortunately the case, so far as the record discloses, is wholly destitute of any such evidence. It simply appears that there was such an engine coming south upon the southbound track; that when it reached the point where the freight train *408was wrecked it crossed over onto the north-bound track upon which it was apparently attempting to. reach the defendant’s yard, without any regard whatever to the requirements of rule 99 ; but whether this engine belonged to the defendant,, or to the West. Shore railroad, we have no means of determining. It is claimed by the-respondent’s counsel that presumptively this was the defendant’s-engine, and that this presumption was indulged in throughout the trial. This, however, is denied by the appellant’s counsel and inasmuch as the record fails to throw any light upon the subject, we do. not see how the respondent’s contention can be sustained; for in view- of the conceded fact that the West Shore trains and engines-used the Belt Line road in common with the defendant, it will hardly do to presume that this particular engine belonged to either,, in the absence of any proof whatever to support the presumption. (Donnelly v. Jenkins, 58 How. Pr. 252; Kaiser v. Hirth, 46 id. 161; Harris v. Perry, 89 N. Y. 308; Denton v. Kernochan, 37 N. Y. St. Repr. 510; Spencer v. McManus, 82 Hun, 318; Moore v. Goedel, 34 N. Y. 527.)
It is urged, however that, even conceding the correctness of the appellant’s contention respecting the failure of proof to sustain a finding based upon the affirmation of the third proposition submitted, his exceptions to the charge and to the refusal to charge are too general to raise that question upon this appeal.
It is undoubtedly the rule that in order to obtain any benefit from an exception to language employed in a charge, or from a refusal to charge in accordance with the request of counsel, the attention of the court must be directed to the precise language objected to, or to the. real proposition involved in the request, so that there -may be no opportunity for misapprehension (McGinley v. United States Life Ins. Co., 77 N. Y. 495); and it is but fair to trial justices that this rule should be pretty rigidly enforced, otherwise they would be at the mercy of adroit and designing counsel. In the present instance, while the. exceptions relied upon may possibly have failed to fully inform the trial court, as to their- exact- scope and meaning, we are unable to say that such is the fact, inasmuch as the record, does not purport to contain . all that passed between counsel and court when the exceptions were taken, but they certainly do present a serious question which *409it is impossible for this court to ignore. W e have suggested reasons why, in our opinion, the instructions given to the jury respecting the liability of the defendant for the negligence of the persons in charge of the engine in question were erroneous, and, if our conclusion upon that subject is correct, the request to charge necessarily presented that very question, and, consequently, a general exception to the court’s refusal was sufficient. (Schenck v. Andrews, 57 N. Y. 133.)
Such being the case, the error complained of is one which requires a new trial, for it is impossible to say that the verdict subsequently rendered was not in some measure at least founded upon an assumed fact which was entirely unsupported by evidence. Having reached this conclusion, the remaining questions raised by the defendant’s counsel do not require our consideration.
The judgment and order should be reversed upon the law and the facts and a new trial ordered, with costs to the appellant to abide the event. .
McLennan, Spring, Williams and Hiscock, JJ., concurred.
Judgment and order reversed upon the law and the facts and a new trial ordered, with costs to the appellant to abide the event.